UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6189



GABRIEL A. ANTONIO,

                                           Petitioner - Appellant,

          versus


ARLINGTON COUNTY’S COMMONWEALTH ATTORNEY;
ARLINGTON COUNTY’S SHERIFF; ARLINGTON COUNTY
CHIEF OF POLICE,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cv-00510-JCC)


Submitted: July 25, 2006                      Decided: August 1, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gabriel A. Antonio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gabriel A. Antonio appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion filed in his petition for

writ of injunction.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Antonio v. Arlington County’s Commonwealth

Attorney, No. 1:05-cv-00510-JCC (E.D. Va. Jan. 17, 2006).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -